If a dog with a collar around his neck were a different kind of animal from a dog without a collar, so that the amendment would describe a different subject-matter, perhaps it would be inadmissible. But a dog is neither more nor less than a dog, with or without a collar, and the amendment, instead of describing a different subject-matter, only avers a fact necessary to the maintenance of the action. It appears to me, therefore, that the amendment is clearly admissible.
SMITH, J. As the proposed amendment does not change the form of the action, and as the identity of the cause of action is preserved, the amendment should be allowed. Stevenson v. Mudgett, 10 N.H. 338; Wiggin v. Veasey, 43 N.H. 313; Bailey v. Smith, ib. 409.
Exceptions sustained.